Citation Nr: 1004434	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-37 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to 
February 1992, and from January 2004 to June 2005.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In December 2009, the Veteran presented testimony at the RO 
at a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is associated with 
the Veteran's claims file.

After the hearing, the Veteran submitted additional evidence 
in support of her appeal, along with a waiver of her right 
to have the evidence initially considered by the RO.


FINDING OF FACT

The Veteran has PTSD that is etiologically related to 
confirmed in-service stressors.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veteran 
has been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of her claim.  In addition, the evidence currently 
of record is sufficient to substantiate her claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 
C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or 
statements as to the occurrence of the claimed stressor.  
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 
10 Vet. App. 128, 142 (1997).

The regulation was recently amended to eliminate the 
requirement of evidence corroborating the occurrence of the 
claimed in-service stressor in claims in which PTSD was 
diagnosed in service.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initially, the Board notes that the medical evidence shows 
that the Veteran was diagnosed with PTSD after service 
during VA examinations in August 2005 and August 2006.  VA 
outpatient treatment records also indicate that the Veteran 
has been diagnosed with and treated for PTSD.  Moreover, 
these examiners have related the Veteran's diagnosis to her 
claimed stressors from her service in Iraq by indicating 
that the Veteran suffers from intrusive memories and 
flashbacks of her war experiences and that she avoids TV and 
media reports about the Iraq war.  In an April 2006 
statement, the Veteran's treating psychologist at the VA 
medical center indicated that she has been treating the 
Veteran for anxiety and mood disturbances following her 
service in Iraq.  Accordingly, the Board concludes that 
there is a valid diagnosis of PTSD linked to claimed in-
service stressors.

Therefore, the remaining issue in this case is whether the 
evidence of record supports a finding that any of the 
Veteran's claimed in-service stressors occurred.

During the course of the appeal, the Veteran identified in-
service stressors relating to her active duty service.  In 
various statements and in her December 2009 Board hearing 
testimony, the Veteran contended that she experienced a 
number of traumatic experiences while serving in Iraq as 
part of Operation Enduring Freedom in 2004 and 2005.  She 
explained that she served as a supply clerk, and her duties 
were to transfer supplies from place to place.  She 
described the fear involved with these duties, as she had to 
drive quickly on convoys to deliver supplies in order to 
keep IED's and mortar rockets from hitting her vehicle, and 
occasionally had to leave the vehicle to seek out cover.  
The Veteran also described an event in November 2004, where 
a mortar hit a trailer only 6 trailers away from her and 
killed a civilian worker residing inside at Victory Base in 
Freedom Village, as well as other mortar attacks in Freedom 
Village and Dodge City.  She also submitted photographs 
detailing damaged trailers that she claims were destroyed by 
mortar attacks.

The Veteran's service personnel records confirm that she 
served as part of Operation Enduring Freedom at Camp Victory 
from May 2004 to May 2005.  She served as part of the 111th 
Signal Battalion and an equipment and parts specialist.  A 
U.S. Armed Forces Center for Unit Records Research (CURR) 
search of the Veteran's unit records did not confirm the 
exact stressors of attacks on Freedom Village or Dodge City 
as described by the Veteran.  However, these records 
indicate that numerous attacks on Forward Operating Base 
Freedom in November 2004 resulted in one living container 
destroyed, and a number of soldiers and civilians killed and 
wounded in action.

Various statements from the Veteran's sisters indicate that 
the Veteran called home during her time in Iraq and 
discussed her living in constant fear due to IEDs, rockets, 
and mortar attacks.  They both explained that they observed 
a change in their sister's demeanor since her return from 
Iraq.

The Board notes that the Veteran did not receive any award 
or decoration indicative of her participation in combat in 
Iraq, such as the Combat Action Ribbon or the Purple Heart 
Medal.  Furthermore, many of her claimed stressors are too 
vague to be verified, as she has not provided specific dates 
or names of the individuals involved.  However, the Board 
has found the Veteran to be credible.  Her reports of her 
in-service duties and the events she witnessed are 
consistent with her service personnel records and unit 
records evidencing mortar attacks and soldier and civilian 
deaths during her time in Iraq.  From the record, it appears 
that the Veteran served in Iraq during a time of significant 
hostility.  Moreover, the photographs submitted by the 
Veteran as well as statements from her sisters indicating 
that the Veteran described these attacks while she was 
stationed in Iraq tend to corroborate her account and 
indicate that she had personal knowledge of such attacks.  
Resolving all reasonable doubt in favor of the Veteran, the 
totality of the record suggests that the Veteran was exposed 
to traumatic incidents involving mortar attacks, IEDs, and 
small arms fire during her service in Iraq, even though her 
presence during any particular incident cannot be 
specifically verified.  Accordingly, the Veteran's account 
of her stressors is accepted as accurate.

In sum, the evidence of record, when viewed in a light most 
favorable to the Veteran, contains medical evidence 
establishing a diagnosis of PTSD; credible supporting 
evidence that the claimed in-service stressors actually 
occurred; and a link, established by medical evidence, 
between the current symptomatology and the claimed in-
service stressors.  Accordingly, the Board concludes that 
service connection for PTSD is warranted.  The claim is thus 
granted in full.


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


